Name: 2003/582/CFSP: Council Decision 2003/582/CFSP of 21 July 2003 concerning the conclusion of the Agreement between the European Union and the Russian Federation on the participation of that State in the European Union Police Mission (EUPM) in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: character(0)
 Date Published: 2003-08-05

 Avis juridique important|32003D05822003/582/CFSP: Council Decision 2003/582/CFSP of 21 July 2003 concerning the conclusion of the Agreement between the European Union and the Russian Federation on the participation of that State in the European Union Police Mission (EUPM) in Bosnia and Herzegovina Official Journal L 197 , 05/08/2003 P. 0037 - 0037Council Decision 2003/582/CFSPof 21 July 2003concerning the conclusion of the Agreement between the European Union and the Russian Federation on the participation of that State in the European Union Police Mission (EUPM) in Bosnia and HerzegovinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the Recommendation from the Presidency,Whereas:(1) The Council adopted Joint Action 2002/210/CFSP of 11 March 2002 on the European Union Police Mission(1) and Joint Actions 2003/141/CFSP of 27 February 2003(2) and 2003/188/CFSP of 17 March 2003(3) amending Joint Action 2002/210/CFSP on the European Union Police Mission.(2) Article 8(3) of the Joint Action 2002/210/CFSP provides that detailed arrangements regarding the participation of third States to the EUPM shall be subject to agreements pursuant to Article 24 of the Treaty on European Union.(3) Following the Council Decision of 14 October 2002 authorising the Presidency to open negotiations, the Presidency negotiated an Agreement with the Russian Federation on its participation to the EUPM.(4) The European Union and the Russian Federation have agreed that the text of the Agreement should be annexed to an Exchange of Letters, and that the Agreement should be applied provisionally as of signature, pending its entry into force.(5) This Exchange of Letters should be signed and the Agreement should be approved on behalf of the European Union,HAS DECIDED AS FOLLOWS:Article 1The Exchange of Letters and the Agreement between the European Union and the Russian Federation on the participation of this State in the European Union Police Mission (EUPM) in Bosnia and Herzegovina annexed thereto are hereby approved on behalf of the European Union.The texts of the Exchange of Letters and of the Agreement are attached to this Decision.Article 21. The President of the Council is hereby authorised to designate the person(s) empowered to sign the Exchange of Letters in order to bind the European Union.2. The President of the Council is hereby authorised to proceed to the notification referred to in the Exchange of Letters.Article 3This Decision shall be published in the Official Journal of the European Union.Article 4This Decision shall take effect on the day of its publication.Done at Brussels, 21 July 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 70, 13.3.2002, p. 1.(2) OJ L 53, 28.2.2003, p. 63.(3) OJ L 73, 19.3.2003, p. 9.